PER CURIAM.
This is a personal injury action. The circuit judge rendered a summary judgment for the defendant and the plaintiffs have appealed from this decision.
The plaintiff father had gone to the school which his minor daughter attended to get her. While there for that purpose he also decided to pick up his son and directed his daughter to go in search of him. This she did and then returned, calling to *499her father that she could not find her brother. Thereupon, her father told her to come back to his car. She started across the street and was struck by the defendant’s automobile.
Without reciting any further details of the accident, we mention that the trial judge followed the case of Griffis v. Du Bow, Fla.App. 1959, 114 So.2d 207, as the basis for the entry of the judgment. We find no fault with the judge’s determination and uphold the judgment entered by him.
Affirmed.
ALLEN, C. J., and KANNER and SHANNON, TL, concur.